Matter of Hanna v New York State Bd. of Parole (2019 NY Slip Op 01147)





Matter of Hanna v New York State Bd. of Parole


2019 NY Slip Op 01147


Decided on February 14, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 14, 2019

Friedman, J.P., Sweeny, Webber, Kahn, Kern, JJ.


8403 150140/18

[*1]In re Gail Hanna, Petitioner-Appellant,
vThe New York State Board of Parole, Respondent-Respondent.


Kramer Levin Naftalis & Frankel, New York (Elise C. Funke of counsel), for appellant.
Barbara D. Underwood, Attorney General, New York (Blair J. Greenwald of counsel), for respondent.

Judgment, Supreme Court, New York County (Carol R. Edmead, J.), entered May 30, 2018, which denied petitioner's application to annul respondent's denial of parole, and dismissed the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Respondent's denial of parole was not arbitrary and capricious considering, as required, all of the relevant statutory factors, including the serious nature of petitioner's offense (Matter of Silmon v Travis, 95 NY2d 470, 477 [2000]). Contrary to petitioner's contention, there was official opposition to her parole application (contra Matter of Smith v New York State Bd. of Parole, 34 AD3d 1156, 1157 [3d Dept 2006]), and the Parole Board members did not improperly apply their personal beliefs to the issues of petitioner's mental health or her insight into her offense (Silmon, 95 NY2d at 477).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 14, 2019
CLERK